Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 19-24, and 26-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urabe et al. (2008/0143877) in view of Nishimura (2011/0058102).
 	Regarding claim 1, Regarding claim 1, Urabe discloses an ultra high definition (UHD) display configured for presenting video in pixel lines (para. 0004); a processor configured for controlling the UHD display (Fig. 1 and 10); and computer readable storage medium bearing instructions executable by the processor to: present high definition (HD) video on the UHD display in first portions of the display by upscaling the HD video at least in part by interpolating first and second adjacent pixels having respective first and second pixel values in the HD video and inserting an extra pixel between the first and second pixels, the extra pixel having a value interpolated between the first and second pixel values (par. 89 and 91 indicate the display size of the of the input HD (720p or higher) can be enlarged to any size according to the input of the user; the enlarging operation inherently includes the interpolating function as claimed, which is also known as the basic linear interpolation), second portions of the display being used to present ancillary information (note operation guide in Figure 12); and present ancillary information in the portions of the display (Figure 12).
However, Urabe does not disclose the browser and the ancillary information being received from a source of TV signals or from the Internet.
In para. 0026 and 0027, Urabe teaches that the UHD display monitor can be used to display any known video signals, including network streamed video.
Nishimura, from the similar field of endeavor, discloses a video output apparatus for displaying video signals in various format, including HDTV signal (para. 0007) and internet video (para. 0029). The latter includes an EPG, which is a television program browser, for browsing television programs on the available television channels. In Fig. 4 and 5, Nishimura illustrates how the main video and the sub-video can be presented on the screen simultaneously in various ways. In Figures 8A-8D and 9A-9D, Nishimura further discloses a display of program related/explaining information regarding the displayed video on the screen simultaneously, which meets the claimed ancillary information (also see para. 0118-0119, and 0125-0126). The program related/explaining information is presented in a separate area different from the video area. The simultaneously presentation configuration enables the viewer to watch different videos and information from different sources at the same time, which greatly enhance the convenience of the system.
Therefore, knowing that Urabe can be used to display any known video and has plenty of unused screen real estate when presenting lower resolution videos other than the UHD, it would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the simultaneously display teaching of Nishimura into Urabe so that the main video from various video sources and the program related/explaining
information and/or the internet video programs with EPG browser could be presented on the UHD monitor simultaneously. It should be noted that the program explaining information in Nishimura is intended to be information to supplement the video image (note para. 0125). For instance, during a sport broadcasting event, different information related to the players or teams, such as statistics of the players and teams, can be gathered by the broadcaster and broadcasted to the viewers. Similarly, during television commercial period, additional information for describing the advertised product can be displayed in the program explaining information area as set forth in paragraph 0125. Finally, in the event of interactive games, supplemental information can be displayed to the user in the program explaining information area to guide the players how to play the game. Since the program explaining information in Nishimura are additional information for describing the main video, its content is not restricted or prohibited in any manner; it can be used to describe anything that is imaginable. Thus, the use of the program explaining information to describe a sport stat, an advertisement, or an interactive game is considered an intended use.
It should also be noted that the program explaining information, which is part of the EPG, is either embedded in the video signals (para. 0031) or received separately from the internet or some other sources (para. 0029).
Regarding claim 2, Urabe discloses the processor when executing the instructions presents the HD video (note video display sizes 1440x960, 1800x1200, 2160x1440, 1620x1080, 1980x1320, etc. in Figures 6 and 7) using at least 1920 lines of the UHD display (par. 0004).
Regarding claim 3, Nishimura discloses that the ancillary information is received from the source of TV signals along with the HD video in a common channel with the HD video (para. 0031, and 0125-0126).
 	Regarding claim 4, note Nishimura in para. 0029.
Regarding claim 5, in addition of above, Urabe discloses that a user input device (111) configured for communicating with the processor to input first and second user commands, the first user command being to present the HD video on the entire UHD display by upscaling the HD video (para. 0088), the second user command being to present the HD video on a portion of the UHD display and to present on the UHD display the ancillary information along with the HD video (para. 0088-0090 and when Figure 9A-9D in Nishimura are displayed on the screen of Urabe).
Regarding claim 6, the program explaining information in Nishimura is configured to be ignored by non-UHD assemblies when combined with Urabe. That is, there are many assemblies in Nishimura or Urabe, including non-UHD assemblies, do not require to process the program explaining information.
Regarding claims 7-12, 19-24, and 26-28, see similar rejections for claims 1-6.
Regarding claim 29, Urabe or Nishimura does not disclose the ancillary information is carried in broadcaster embedded data in an advanced television systems committee (ATSC) signal carrying the video as claimed. The examiner takes Official Notice that using ATSC signal to carry ancillary information is well known in the art. Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the well known ATSC signal to carry the ancillary information to perform the well known functions as claimed.
Regarding claim 30, Nishimura discloses the ancillary information is received from an interactive application side-by-side broadcast content (para. 0029).
Regarding claim 31, Nishimura discloses that the ancillary information is received from an intermediary (para. 0028), but not comprising a business with the display its establishment. The examiner takes Official Notice that using ancillary information to advertise a local business is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the local storage device through input 31 of Nishimura so that local advertisements could be displayed on the display device for the customers.
Regarding claim 32, Urabe discloses the ancillary information is interpreted by the display in accordance with a standard allowing the display to use extra resolution space (Fig. 6 and 7, par. 32-38), such that the ancillary information is ignored by devices not operating in accordance with the standard (Tables in Figures 6 and 7 are recognized only by video information detection unit 106).
Regarding claim 33, in addition of rejection to claim 1, Urabe further shows present on the UHD display an interface allowing a user to select between presenting the non-UHD video full screen and presenting the non-UHD video partial screen along with the ancillary information (note par. 89 and 91, Fig. 12 and 13).  


Allowable Subject Matter
Claims 14-17, and 34-38 are allowed.
Response to Arguments
Applicant's arguments filed 7/5/21 have been fully considered but they are not persuasive.  
 	No argument is provided to indicate why the new limitations in claims 1 and 33 are allowable over the prior art of record.  Therefore, the new ground of rejections based on the same prior art are give as set forth above.  
	Regarding claims 7 and 19, applicant argues that Nishimura does not mention “advertisement” or “game”, much less the ancillary information as claimed, the examiner disagrees.  The program information as described in paragraphs 23-25 inherently includes advertisement and game information.   That is, television programs transmitted from broadcasting stations or streamed from internet include advertisement information such as commercials, and interactive game information such as interactive television shows or video games played over the network.  Thus, the combination of Urabe and Nishimura clearly meets the claimed invention.
	In view of foregoing arguments, it is clear that applicant fails to overcome the 103 rejection.  As a result, the rejection is maintained.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422